Title: To Thomas Jefferson from James Maury, 20 November 1790
From: Maury, James
To: Jefferson, Thomas



Sir
Liverpool 20 Novr. 1790

On the 6th Instant I had the Honor to inform you of the Convention between Spain and this Country.
On this Day the ports of Britain are Shut against the Importation of foreign Wheat and Flour at the low Duties until the 28th February:—after which they will remain so or be opened as prices shall govern. I have the Honor to be with much Respect Sir your most obt St,

James Maury

